Citation Nr: 1760430	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  04-41 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to a disability rating in excess of 20 percent for lumbar spine syndrome with degeneration.

8.  Entitlement to a disability rating in excess of 10 percent for sarcoidosis.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1971 to August 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2016 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for diabetes mellitus, hypertension, and obstructive sleep apnea; increased-rating claims for a lumbar spine condition and sarcoidosis; and new and material evidence to reopen a service connection claim for a left knee condition are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The claims for service connection for diabetes mellitus, hypertension, and obstructive sleep apnea were previously considered and denied by the RO in October 2013.  

2.  The Veteran was informed of this decision and of his appellate rights; he did not file a notice of disagreement or new evidence within one year of the October 2013 rating decision.  The October 2013 decision is final.

3.  The evidence received since the October 2013 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the service-connection claims for diabetes mellitus, hypertension, and obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The October 2013 rating decision denying service connection for diabetes mellitus, hypertension, and obstructive sleep apnea is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2013). 

2.  The evidence received since the October 2013 rating decision is new and material, and the service-connection claims for diabetes mellitus, hypertension, and obstructive sleep apnea are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence-Diabetes, Hypertension, Sleep Apnea

The Veteran filed service-connection claims for diabetes mellitus, hypertension, and obstructive sleep apnea in June 2010.  The RO denied the claims in October 2013, finding no evidence of a relationship between his service or a service-connected disability and his diabetes mellitus, hypertension, and obstructive sleep apnea based on VA examination in April 2012.  

The RO notified the Veteran of the October 2013 rating decision; the Veteran did not initiate an appeal and did not submit new evidence within one year.  Therefore, the October 2013 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2013).

The Veteran sought to reopen his service-connection claims in March 2015.  The Veteran submitted a narrative report from L.P, F.N.P, dated September 2013 that indicates there may be a relationship between the Veteran's service-connected sarcoidosis and his diabetes mellitus, hypertension, and obstructive sleep apnea.

The Board finds the September 2013 statement from L.P. is probative of unestablished facts necessary to substantiate the claims, specifically, a relationship between a service-connected disability and current diabetes mellitus, hypertension, and obstructive sleep apnea disabilities.  Further, an October 2015 VA examination notes that long-term high dosage cortisone treatment for sarcoidosis "had been causing multiple side effects (e.g. diabetes mellitus)."

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for diabetes mellitus, hypertension, and obstructive sleep apnea.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for obstructive sleep apnea is reopened, and to this extent only, the appeal is granted.


REMAND

Service Connection-Diabetes, Hypertension, Sleep Apnea

Although the Board regrets the delay, remand is necessary to ensure that there is a complete and adequate record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that an April 2012 VA examination report addresses whether treatment for sarcoidosis with steroids caused the Veteran's diabetes mellitus or arterial hypertension; however, this opinion does not address whether the Veteran's steroid treatment aggravated these disabilities beyond the natural progression of the disease.  The Board also finds that this opinion lacks probative value as it does not address the Veteran's contention that his diabetes, hypertension, or sleep apnea are caused or aggravated by his service-connected sarcoidosis, rather than steroid treatment for sarcoidosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, the Board notes that the April 2012 VA examination does not address the Veteran's claimed sleep apnea disability and whether this was caused or aggravated by his service-connected sarcoidosis disability.   Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, VA examinations that address these contentions are warranted.   McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Increased Ratings

The Veteran was last afforded a VA examination for his lumbar spine and sarcoidosis disabilities in October 2015.  The Veteran has asserted that his disabilities have worsened since his last examination.  See Statement in support of claim dated August 2016.  Given the considerable amount of time since he was last examined and the Veteran's assertion of worsened conditions, a current examination is warranted to assess the severity of his service-connected lumbar spine and sarcoidosis disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

New and Material - Left Knee

The Veteran filed a claim for service connection for a left knee disability in June 2010.  The RO denied the claim in May 2011, finding no evidence of a left knee disability.  The RO notified the Veteran of the May 2011 rating decision; the Veteran did not initiate an appeal and did not submit new evidence within one year.  Therefore, the May 2011 rating decision is final. 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2010).

The Veteran sought to reopen his service-connection claim in March 2015 and he submitted records from the Landstuhl Regional Medical Center, a Department of the Army facility.  The Board notes that the RO has not attempted to obtain the complete treatment record from the Landstuhl Medical Center.  As the Veteran has provided VA with notice of the existence of records in the possession of a Federal agency, those treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board finds that it would be premature to adjudicate this appeal until the AOJ has requested and associated all available relevant treatment records.  

The AOJ should attempt to obtain needed, authorization following the current procedures prescribed in 38 C.F.R. § 3.159 and obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records and treatment records from Landstuhl Regional Medical Center that have not been associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  

The claims folder must be made available to the examiner for review in connection with the examination. The examination report must reflect that such a review was conducted. 

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected lumbar spine disability, including any associated neurological symptoms.  All appropriate testing, including range of motion and neurological testing, should be performed.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected sarcoidosis disability.

The claims folder must be made available to the examiner for review in connection with the examination. The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected sarcoidosis disability.

4.  Schedule the Veteran for VA examinations to determine the current nature and etiology of his diabetes, hypertension, and obstructive sleep apnea disabilities.

The examiner is directed to review the service treatment records, medical treatment records, and the Veteran's statements.  

The examiner should note in their opinions the September 2013 statement from L.P and the October 2015 VA examination notation regarding diabetes mellitus.

a.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that diabetes mellitus was caused by sarcoidosis or treatment for sarcoidosis, to include steroids.

b.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that diabetes mellitus was aggravated (increased in severity beyond the normal progression of the disease) by sarcoidosis or treatment for sarcoidosis, to include steroids.

c.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that diabetes mellitus was related to active service.

d.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that hypertension was caused by sarcoidosis or treatment for sarcoidosis, to include steroids.

e.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that hypertension was aggravated (increased in severity beyond the normal progression of the disease) by sarcoidosis or treatment for sarcoidosis, to include steroids.

f.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that hypertension was related to active service.

g.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that obstructive sleep apnea was caused by sarcoidosis or treatment for sarcoidosis, to include steroids.

h.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that obstructive sleep apnea was aggravated (increased in severity beyond the normal progression of the disease) by sarcoidosis or treatment for sarcoidosis, to include steroids.

i. State whether it is at least as likely as not (a 50 percent or higher degree of probability) that obstructive sleep apnea was related to active service.

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why the opinion sought cannot be given.

5.  After the above development is completed, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


